PUTMAN, P.J.,
concurs and writes separately.
I agree completely with Judge Milligan's excellent analysis and write only to add that this case actually deals with a claim of genuine equitable estoppel and not the type of "promissory estoppel" that followed Ricketts v. Scothorn (1898), 59 Neb. 51, 77 N.W. 365.
Secondly, Ruozzo v. Giles (1982), 6 Ohio App.3d 8, deals with existing rights and hence is distinguishable We do not have before us the question of whether bad legal advice from a government retirement official as to existing rights can enhance the rights of a member of the fund.